Citation Nr: 0003636	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  94-29 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $21,276.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1963 to July 
1965.  This case comes to the Board of Veterans' Appeals 
(Board) from an October 1993 decision of the RO's Committee 
on Waivers and Compromises which denied the veteran's request 
for waiver of recovery of an overpayment of improved pension 
benefits in the amount of $21,276.  In May 1997, the Board 
remanded the case to the RO for additional development of the 
evidence.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was awarded improved pension benefits 
effective from September 1983, based on Social Security 
income; in award letters dated in February 1984, December 
1985, March 1987, September 1988, September 1989, June 1990, 
and November 1991, he was notified that his pension benefits 
were based on countable annual income and that it was his 
duty to inform the VA of any income changes.  

3.  In Improved Pension Eligibility Verification Reports 
submitted in March and August 1989, February 1990, April 
1991, and March 1992, the veteran reported that his family's 
income consisted of monthly Social Security benefits and 
employment wages; on the basis of these reports the RO 
continued to authorize pension payments because the income 
reported did not exceed the maximum annual limit.

4.  In March and April 1992 statements, employers of the 
veteran and his wife (Sands Hotel & Casino, Camden Window and 
Millwork, and Automated Payroll Services) verified that they 
paid wages totaling $19,172.60 in 1989, $15,248.39 in 1990, 
and $15,380.41 in 1991; efforts by the VA in 1992 to obtain 
verification of these amounts from the veteran were 
unsuccessful (he later stated in March 1993 that he could not 
confirm his actual income for 1990 to 1992).  

5.  By letter in February 1993, the RO notified the veteran 
of a proposal to terminate his pension benefits, effective 
February 1, 1989, on the basis of unreported earned income 
that caused his annual countable income to exceed the maximum 
limit; in April 1993, the RO retroactively terminated his 
pension benefits.  

6.  In an October 1993 decision, the RO's Committee on 
Waivers denied the veteran's request for waiver of recovery 
of an overpayment of improved pension benefits in the amount 
of $21,276.  

7.  For the period of February 1, 1989 through October 1992, 
the veteran was paid $21,276 in improved pension benefits 
when he was due $0, thus creating a $21,276 overpayment.

8.  The veteran was solely at fault in the creation of the 
overpayment of improved pension benefits by virtue of his 
failure to report the entire amount of his income in a timely 
manner to the VA; fault on the part of the VA has not been 
shown.

9.  Recovery of the overpayment of improved pension benefits 
would not deprive the veteran of the ability to provide for 
life's basic necessities; failure to repay the debt would 
result in unfair gain to the veteran.

10.  Recovery of the overpayment would not defeat the purpose 
of the benefit as the veteran has not shown entitlement to 
improved pension, based upon his actual income during the 
period in question.

11.  Reliance on VA benefits did not result in relinquishment 
of a valuable right or the incurrence of a legal obligation.



CONCLUSION OF LAW

Recovery of an overpayment of improved pension benefits in 
the amount of $21,276 would not be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The overpayment in this case was created as a result of the 
fact that the veteran was paid improved pension benefits on 
the basis that his countable income did not exceed the 
maximum annual limit when, in fact, his actual income was 
greater than what the RO had been led to believe.  The RO's 
Committee on Waivers and Compromises in October 1993 denied 
the veteran's request for waiver of recovery of the $21,276 
debt, which was calculated after the RO discovered unreported 
earned income of the veteran and his wife through an income 
verification match.    

A review of the record shows that by letter in February 1984 
the veteran was awarded improved pension benefits effective 
from September 1983.  The award letter informed the veteran 
that his pension was based on countable annual income from 
Social Security benefits.  The letter contained VA Form 21-
8768, notifying him to immediately report any change in 
income for him or his dependents.  In subsequent letters in 
December 1985, March 1987, and September 1988, the RO 
notified the veteran that his pension award was amended in 
view of the veteran's changing income.  Enclosed with these 
letters was VA Form 21-8768, again reminding the veteran to 
promptly report income changes.  The September 1988 letter 
also indicated the following instructions:

Your rate of VA pension is directly 
related to you/your family's income.  
Adjustment to your payments must be made 
whenever your/your family's income 
changes.  Therefore, you must notify us 
immediately if you/your family receive(s) 
any income from a source other than that 
shown above.  You must also report any 
changes in the income shown above.  
Failure to inform the VA promptly of 
income changes may result in the creation 
of an overpayment in your account.   

In an Improved Pension Eligibility Verification Report (EVR) 
received in March 1989, the veteran reported monthly income 
from Social Security of $369.30 and no wages from employment 
for the period of February 1989 through January 1990.  He 
indicated that he was married and living with his spouse.  

In an EVR received in August 1989, the veteran reported 
monthly income from Social Security of $368.90 for him and 
$67 for his two children; employment wages for his wife of 
$800 for the period of July 1988 through June 1989 and $1,600 
for the period of July 1989 through June 1990; and 
unreimbursed medical expenses of $802.80 for the period of 
July 1988 through June 1989.  

In September 1989, the RO notified the veteran that his 
pension award was amended on the basis of his marriage in 
1988 and his EVR.  The award letter contained VA Form 21-
6896, reminding the veteran to promptly report income changes 
for him and his dependents.  

In an EVR received in February 1990, the veteran reported 
monthly income from Social Security of $384.60 for him and 
$76 for his two children; employment wages for his wife of 
$500 for the period of February 1989 through January 1990; 
and unreimbursed medical expenses of $1,243.20 for the period 
of February 1989 through January 1990.  The veteran reported 
that in November 1989 his wife's wages changed as she quit 
work to care for the children.  

In June 1990, the RO notified the veteran that his pension 
award was amended on the basis of his EVR.  The award letter 
contained VA Form 21-6896, reminding the veteran to promptly 
report income changes for him and his dependents.  

In an EVR received in April 1991, the veteran reported 
monthly income from Social Security of $401 for him only, no 
wages from employment, and unreimbursed medical expenses of 
$485 for the period of February 1990 through January 1991.  
He indicated that he was married and living with his spouse.  

In November 1991, the RO notified the veteran that his 
pension award was amended on the basis of a cost-of-living 
adjustment.  The RO requested the veteran to furnish an 
accurate statement of his income from all sources if the 
income information contained in the letter (which showed his 
sole source of income was from Social Security) was 
incorrect.  The RO reminded the veteran that if, at a later 
date, there was any change in income other than his Social 
Security increase he should immediately notify the RO.  

In an EVR received in March 1992, the veteran reported 
monthly income from Social Security of $401 for him and $85 
for his two children, no wages from employment, and 
unreimbursed medical expenses of $367 for the period of 
February 1991 through January 1992.  He indicated that he was 
married and living with his spouse.  

On a March 1992 income verification form, the records clerk 
in the personnel department of the Sands Hotel & Casino 
indicated that the veteran's wife received wages of $8,516.72 
in 1989, $15,248.39 in 1990, and $15,380.41 (projected) for 
1991; and that she was currently receiving payments. 

On a March 1992 income verification form, the bookkeeper at 
Camden Window and Millwork indicated that the veteran 
received a salary of $6,274 in 1989 and that his last payment 
was made in April 1989. 

On an April 1992 income verification form, the payroll 
records department at Automated Payroll Services indicated 
that the veteran received hourly wages totaling $4,381.88 in 
1989, that his last payment was made in December 1989, and 
that he worked in 1989 only. 

In letters in May 1992 and August 1992, the RO requested the 
veteran to verify the accuracy of his income discovered for 
1989 which did not correspond to the income he previously 
reported to the VA.  He did not respond to either request.  

In July 1992, a VA field examination was requested in order 
to obtain verification from the veteran of his 1989 income.  
In August 1992, an attempt was made to visit the veteran and 
obtain his review and certification of income.  At the 
veteran's address of record, a woman, who had been hired by 
the veteran's wife to clean the vacant house, answered the 
door; she asserted that she did not know the veteran and 
refused to divulge the whereabouts of the veteran's wife.  
The VA field examiner left a "notice of attempted visit" 
with the woman and recommended that as the veteran's 
whereabouts were unknown there was reason to suspend his 
benefit payments.  

An August 1992 report of contact form indicated that the 
veteran had called the VA and left his telephone number.  The 
VA field examiner returned his call, reaching the veteran's 
cousin who informed him that the veteran was in the hospital.  
The cousin stated that the veteran instructed her to inform 
any caller from the VA with forms to be completed to mail 
them and he would complete and return them.  The cousin 
confirmed that the veteran's address was still the one the VA 
had on record and visited earlier by the field examiner.  

In a November 1992 letter, the RO notified the veteran that 
it was necessary to suspend his pension because his 
whereabouts were unknown.  The RO informed the veteran that 
attempts had been made to reach him by letters and field 
examination to his home, in order to have him review his 1989 
income so that his award could be processed, but he could not 
be located.  

In a February 1993 letter, the RO informed the veteran of a 
proposal to terminate his pension benefits, effective 
February 1, 1989, on the basis that his family income for 
1989 was greater than what he originally reported and 
exceeded the maximum annual income limit for a veteran with 
three dependents.  The RO indicated that it had considered 
earned income of $6,274 for the veteran from Camden Window 
and Millwork and earned income of $8,516.72 for the veteran's 
wife from Sands Hotel and Casino.  The RO proposed to project 
the income for him and his wife for the years 1990, 1991, and 
1992, and requested the veteran to advise it with the correct 
income and sources for these years if this information was 
incorrect.  

In a March 1993 statement, the veteran asserted that 
projecting the 1989 earnings for him and his wife for the 
years 1990, 1991, and 1992 was incorrect and unfair.  He 
stated that he declared bankruptcy in 1991 and that his wife 
left him in 1992 due to their financial condition.  He stated 
that he was presently without income and desperate.  He 
stated that he could not confirm his actual income for 1990 
to 1992 as it was very "erratic," but that he was willing 
to concede whatever the Internal Revenue Service said he 
earned during those years.  

In an EVR received in April 1993, the veteran reported 
employment wages of $2,000 for the period of February 1992 
through January 1993.  The veteran indicated that a 
disability precluded him from working and that sometime in 
the middle of 1992 he stopped working a part-time job.  He 
indicated that he was married but not living with (i.e., 
separated from) his spouse.  

In April 1993, the RO took action to retroactively terminate 
the veteran's pension benefits.  The veteran was informed of 
the action and notified that the termination would create an 
overpayment in his account.  

In May 1993, the veteran's request for a waiver of recovery 
of the overpayment of benefits was received, stating that he 
presently had no income and that his wife left him two years 
previously due to their financial situation.  He submitted a 
financial status report that same month, reflecting a monthly 
deficit of $815 that represented his monthly expenses.  

In a May 1993 statement, the veteran disagreed with the VA's 
statement that he was in debt to the VA.  He requested a 
complete accounting of the alleged indebtedness.  He asserted 
that the alleged debt had nothing to do with anything he did 
or of which he was aware.  He stated that he had not received 
a VA pension check for years.  

On a VA overpayment summary form from the centralized 
accounts receivable system (CARS), an audit of the veteran's 
account showed that for the period of February 1, 1989 
through October 1992 the veteran was paid $21,276 and was due 
$0, thus creating an overpayment of $21,276.  

In a June 1993 statement, the veteran indicated that he was 
presently without any income and unable to make any 
repayments.  

In an October 1993 decision, the RO's Committee on Waivers 
denied the veteran's request for waiver of recovery of an 
overpayment of improved pension benefits in the amount of 
$21,276.  

In November 1993, the veteran expressed his disagreement with 
the decision, asserting that he was not presently in receipt 
of any income including Social Security and that he had 
believed he would not lose his VA benefits if he returned to 
work on a trial basis.  The veteran submitted a November 1993 
statement from the Social Security Administration indicating 
that he was not receiving any benefits.   

A December 1993 report of contact form indicates that the RO 
contacted a representative from the Social Security office 
who indicated that the veteran was not currently in receipt 
of Social Security benefits and that his benefits had been 
terminated effective July 1, 1989, with his last payment 
check in June 1989.  

In January 1994, in response to an RO request for information 
on dependents, the veteran stated that he did not remember 
the exact date when his wife left him.  He stated that it was 
in 1990 shortly after he had declared bankruptcy.  The 
veteran indicated that his two children resided with their 
mother and that he was barely providing any monthly support 
for them.  

In March 1994, the RO requested the veteran to submit a 
current financial status report.  

On his substantive appeal received in June 1994, the veteran 
indicated his financial condition had worsened and he filed 
for Chapter 13 Bankruptcy in April 1994.  He asserted that he 
never received the RO's request for a current financial 
status report.  With his appeal, the veteran submitted proof 
of his Chapter 13 bankruptcy claim filed in April 1994 with 
the United States Bankruptcy Court, District of New Jersey 
(Camden), and a summary of his Chapter 13 plan.  In that 
plan, the veteran proposed to pay $183 per month for 36 
months to his creditors; he was specifically listed as being 
in default in the amount of $3,279 to a mortgage company and 
owing $1,589 to the city for water/sewer services.  The VA 
was not listed as a creditor.  

In May 1997, the Board remanded the case to the RO for 
further evidentiary development, to include obtaining a 
current financial status report and an audit of the veteran's 
account.  

In July 1997, the RO requested the veteran to submit a 
current financial status report.  He did not reply.  

By letter in September 1997, the RO furnished the veteran 
with an audit of his overpayment account, reflecting that for 
the period of February 1, 1989 through October 1992 he was 
paid $21,276 and was entitled to $0.  

In an October 1997 supplemental statement of the case, the RO 
confirmed the decision to deny the veteran's waiver request.  

II.  Analysis

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

The Board must next determine whether the debt was properly 
created.  Improved (non-service-connected) pension is a 
benefit payable by VA to veterans of a period of war because 
of disability.  Basic entitlement exists if, among other 
things, the veteran's income is not in excess of the 
applicable maximum pension rate specified in 38 C.F.R. 
§ 3.23.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3(a)(3) 
(1999).  The maximum annual rate is periodically increased 
from year to year.  38 C.F.R. § 3.23(a).  The maximum annual 
rate of improved pension for a veteran with three dependents 
(a wife and two children) was $10,662 effective in December 
1988, $11,164 effective in December 1989, $11,769 effective 
in December 1990, and $12,205 effective in December 1991.  
Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded.  38 C.F.R. § 3.271(a).  
Medical expenses in excess of 5 percent of the maximum annual 
pension rate may be excluded from an individual's income for 
the same 12-month period to the extent they were 
unreimbursed.  38 C.F.R. § 3.272(g)(1)(iii).  

A review of the record shows that the veteran was paid 
improved pension benefits from February 1, 1989 through 
October 1992 on the basis of Social Security income and 
employment income, when in fact he received additional earned 
income which had not been reported.  Three income statements 
from employers of the veteran and his wife confirmed in 1992 
that the veteran's annual family income from wages totaled 
$19,172.60 in 1989, $15,248.39 in 1990, and $15,380.41 in 
1991.  The veteran himself indicated in March 1993 that he 
was unable to confirm his actual income for 1990 to 1992.  On 
the basis of the verifications of earned income beginning in 
1989 that the veteran had previously underreported, the RO 
terminated his pension award which created an overpayment of 
$21,276.  

The evidence shows that beginning in 1989 the veteran's 
income amounted to $19,172.60 annually in wages, exclusive of 
any Social Security benefits.  The veteran reported on EVRs 
in 1989 through 1992 that he was also in receipt of Social 
Security benefits, yet in December 1993 a representative from 
the Social Security office reported that his last Social 
Security check was issued in June 1989.  Nevertheless, the 
veteran's countable annual income from employment wages alone 
clearly exceeded the maximum limit beginning in 1989.  The 
veteran reported unreimbursed medical expenses of $297.60 in 
March 1989, $802.80 in August 1989, $1,243.20 in February 
1990, $485 in April 1991, and $387 in March 1992.  These 
expenses, however, were not enough to reduce the amount of 
countable annual income below the maximum limit for each of 
the reporting periods.  The RO has properly terminated the 
veteran's pension benefits effective February 1, 1989, which 
is in accord with the provisions of 38 C.F.R. § 3.660, to 
account for the receipt of the previously underreported 
earned income.  In short, as reflected in audits conducted by 
the VA, for the period of February 1, 1989 through October 
1992 the veteran was paid $21,276 in pension benefits when he 
was entitled to $0, thereby creating an overpayment of 
$21,276.  The Board concludes the overpayment of pension 
benefits was properly created.  

Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b), a 
finding of fraud, misrepresentation or bad faith precludes a 
grant of a waiver of recovery of the overpayment.  The RO's 
Committee on Waivers in its October 1993 decision determined 
that waiver of recovery of an overpayment of improved pension 
benefits was not precluded by a finding of fraud, 
misrepresentation, or bad faith.  As a result, the Board's 
decision will be limited to the determination of whether or 
not waiver of recovery of the overpayment of improved pension 
benefits is warranted on the basis of equity and good 
conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).  

The standard of "Equity and Good Conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements in 38 C.F.R. § 1.965(a), which are not 
intended to be all inclusive:

1.  Fault of the debtor.  Whether the 
actions of the debtor contributed to the 
creation of the debt.

2.  Balancing of faults.  Weighing of the 
fault of the debtor against that of the 
VA.

3.  Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.

6.  Changing position to one's detriment.  
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation.  

Based on a review of the entire record, the Board concludes 
that the veteran was solely at fault in the creation of the 
debt because he underreported his family's income, 
specifically the employment wages for he and his wife, for 
the period in question.  The record shows that the veteran 
was awarded improved pension benefits effective from 
September 1983.  He was informed by the RO in a February 1984 
letter that his award of pension was based on countable 
annual income and that he must immediately report any changes 
in sources and amounts of income.  He was reminded again in 
award letters in December 1985, March 1987, September 1988, 
September 1989, June 1990, and November 1991 to promptly 
report income changes.  Despite the numerous reminders of his 
duty to report, the veteran failed to inform the RO of the 
total amount of his income in EVRs received in March and 
August 1989, February 1990, April 1991, and March 1992.  It 
was not until after the RO conducted an income verification 
match and employers of the veteran and his wife verified the 
payment of additional earned income beginning in 1989 that 
the RO learned of the full extent of the veteran's income.  
He has not provided any explanations for underreporting the 
additional income for the period in question.  Consequently, 
the Board finds that the veteran was at fault for the 
creation of the overpayment of $21,276 because he failed to 
report his entire income after he had been advised of the 
reporting requirements.  

As to whether there was any fault on the part of the VA which 
could be used to offset the veteran's fault, there is no 
indication of any fault on the part of the VA.  Upon learning 
of the income changes, the VA took prompt action to terminate 
the veteran's pension benefits.  It is clear that the 
veteran's actions caused the overpayment without any fault on 
the part of the VA to offset his fault.  

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the veteran.  
The most recent information concerning the veteran's assets, 
income, and expenses was submitted in a financial status 
report in May 1993.  At that time, he reported a monthly net 
income of $0 and total monthly expenses of $815, including 
$186 for rent or mortgage payment, $120 for food, $119 for 
utilities and heat, $20 for telephone, $60 for clothing, $100 
for transportation, $160 for support payments, and $50 for 
personal items (haircuts, etc.).  He listed assets of $0.  He 
indicated that he had never been adjudicated bankrupt.  The 
1993 income and expense record demonstrates that recovery of 
the debt at that time would have rendered the veteran unable 
to provide for life's basic necessities, as it reflects a 
$815 a month deficit.  

Since the submission of the May 1993 financial status report, 
the veteran has been provided opportunities in March 1994 and 
July 1997 to submit updated reports, but he has not 
responded.  His statements in June 1994, to the effect that 
his financial condition has worsened and that he filed for 
Chapter 13 bankruptcy in April 1994, have been noted.  
However, in the Chapter 13 bankruptcy plan the veteran 
proposed to make payments to his creditors over a period of 
36 months.  This repayment period has now passed, and the 
veteran has not submitted objective evidence of any 
outstanding debts to show that recovery of the VA overpayment 
would cause him undue financial hardship.  It has been many 
years since the veteran has submitted comprehensive 
information about his assets, income, and expenses, and he 
has not furnished any evidence that financial hardship would 
result given his current circumstances.  Therefore, absent a 
finding that the veteran's ability to provide for life's 
basic necessities would be endangered at present, it may not 
be held that financial hardship would result.  

Another factor to be considered is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
are intended.  In this case, the purpose would not be 
defeated as the veteran has not shown entitlement to improved 
pension benefits, based on his actual income during the 
period in question.  

The Board also finds that failure to make restitution would 
result in unfair gain to the veteran because he received 
monetary benefits to which he had no legal entitlement.  The 
VA made erroneous payments of benefits based on incorrect 
income information provided by the veteran, which he in turn 
failed to rectify, and he, in turn, benefited.  To allow him 
to profit by retaining money erroneously paid as a result of 
his own fault under these circumstances clearly constitutes 
unjust enrichment.  

The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation.  The veteran has not contended, nor does 
the evidence show, that he had relinquished a valuable right 
or incurred a legal obligation in reliance on his VA 
benefits.  

In sum, the Board concludes that the facts of this case, when 
weighed against the various elements to be considered, do not 
demonstrate that recovery of the overpayment of benefits is 
against equity and good conscience.  The veteran is solely at 
fault in the creation of the debt because he failed to report 
the total amount of his income to the RO in a timely manner, 
as requested.  To allow him to retain $21,276 when he has not 
shown his entitlement to such benefits would constitute 
unjust enrichment for him.  Recovery of the debt would not 
result in financial hardship for him.  Also, he has not shown 
entitlement to pension benefits, so recovery of the 
overpayment would not defeat the purpose for which the 
benefits are intended.  Lastly, he has not relinquished a 
valuable right or incurred a legal obligation in reliance on 
his VA benefits.  In light of these factors, the Board finds 
that the Government's right to full restitution should not be 
moderated.  As the preponderance of the evidence is against 
the waiver of recovery of the overpayment, the doctrine of 
giving the benefit of the doubt to the veteran is not for 
application in this case.


ORDER

Waiver of recovery of an overpayment of improved pension 
benefits in the amount of $21,276 is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

